663 F.3d 542 (2011)
UNITED STATES, Appellee
v.
Jason Wayne PLEAU, Defendant-Appellant.
Lincoln D. Chafee, in his capacity as Governor of the State of Rhode Island, Intervenor
In re Jason Wayne Pleau, Petitioner Lincoln Chafee, Governor of Rhode Island, Intervenor.
Nos. 11-1775, 11-1782.
United States Court of Appeals, First Circuit.
December 21, 2011.
David P. Hoose, Sasson, Turnbull, Ryan & Hoose, Northampton, MA, Robert Barney Mann, Mann & Mitchell, Providence, RI, for Petitioner.
William J. Ferland, Adi Goldstein, Donald Campbell Lockhart, US Attorney's Office, Providence, RI, for Respondent.
Before LYNCH, Chief Judge, TORRUELLA, BOUDIN, LIPEZ, HOWARD, and THOMPSON, Circuit Judges.

ORDER OF COURT
A majority of the active judges having voted to rehear this case en banc, the petition for rehearing en banc is granted. In accordance with customary practice, the panel opinion and the dissent released on October 13, 2011, are withdrawn, and the judgments entered on the same date are vacated. See 1st Cir. I.O.P. X(D). The stay of district court proceedings granted by the panel remains in effect pending further order of the en banc court.
The parties have filed briefs and the en banc court will have copies of these briefs. However, the parties are invited to file supplemental briefs, not to exceed 20 pages per side. Such briefs should be filed simultaneously on or before January 26, 2012. Amici are welcome to file amicus briefs, also not to exceed 20 pages per brief, on the same schedule, but must seek leave of court.
Supplemental briefs by the parties and amicus briefs must comply with applicable rules concerning format, number of copies, *543 service and other requirements. The en banc hearing will be scheduled for April 4, 2012, at 9:00 a.m.
It is so ordered.